Detailed Correspondence
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-15 are pending.

Withdrawn Objections
	The objection to the specification regarding the deposit number lacking is withdrawn in light of the amendments made by the applicant.
	
The objection to the specification regarding the apparent typo in paragraph [0072] is withdrawn in light of the amendment made by the applicant. 

	The objection to the claims regarding the deposit number is withdrawn in light of the amendments made by the applicant.

	The grammatical objection to claim 1 is withdrawn in light of the amendment made by the applicant. 
	
Withdrawn Rejections
 	Rejection of claims 1-15 under 35 U.S.C. 112(b) is withdrawn in light of the amendments made by the applicant.

Rejection of claims 1-15 under 35 U.S.C. 112(a) for failing to comply with the enablement requirement is withdrawn in light of the amendments made by the applicant.

Rejection of claims 1-15 under 35 U.S.C. 112(a) for failing to comply with the written description requirement is withdrawn in light of the amendments made by the applicant.
	Rejection of claims 1-15 under 35 U.S.C. 102(a)(1) as being anticipated by Groot (US Patent No. 9,943,062) is withdrawn in light of amendments made by the applicant.

Biological deposit
This application requires public availability of specific biological material to make and use the claimed invention. Applicant has amended the specification on 05/18/2021 stating that deposit has been made of at least 2500 seeds of lettuce variety Milagro with the National Collection of Industrial, Food and Marine Bacteria Ltd (NCIMB Ltd) in the United Kingdom with assigned NCIMB number 43499 on October 9, 2019. Applicant further specified that the seeds were deposited under the Budapest Treaty [0093]. 
It is acknowledged that the receipt of the deposit was provided by the applicant on 5/18/2021 confirming that the deposit had been made and accepted under the Budapest treaty and that the seeds were viable. 

Request under 1.105
The Expungement of Information request under 37 CFR § 1.59 filed on 05/18/2021 to expunge the Response to Request for Information under 37 CFR § 1.105 has been acknowledged. The examiner has reviewed the information and it has not been found to be material to patentability.

Reasons for Allowance

	The claims are broadly drawn to plants and seeds of lettuce variety 84-89 RZ and methods of using said variety.
The prior art fails to teach or suggest a lettuce plant having all of the morphological and physiological characteristics of the deposited variety or a plant made by the same initial cross, therefore it is found to be genetically and phenotypically distinct from the prior art.
The closest prior art is Waycott (US PGPub no. US 2015/0208603 A1), which discloses lettuce line "SV1235LB”, which shares many of the same characteristics as instant Milagro. The plants differ in shape of fourth leaf, head size class, leaf glossiness of upper side, leaf depth of incision on margin on apical part, leaf blade density of incisions on margin on apical part and leaf indentation at finest divisions of the margin. The plants are not obvious variants for the phenotypic differences listed and they do not share parent lines. Additionally, the plants were developed through distinct initial crosses. Therefore, these plants represent unique lines that are not obvious variants of one another.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-15 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935.  The examiner can normally be reached on 8:00 - 5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        
/Ashley K Buran/Primary Examiner, Art Unit 1662